Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application TW 109102403 filed on 1/22/20.  It is noted that Applicant has filed certified copy of the application as required by 35 U.S.C. 119(b).

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate at least some of the allowable subject matter as disclosed in the instant office action.  Furthermore, adding a limitation directed towards two or more LED display modules is at least is disclosed in IGUCHI (Pub. No.: US 2019-0243149 and would not further allowance if proposed in a potential amendment.  





CLAIM INTERPRETATION

35 U.S.C. § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 7-10 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 7-10, a first display module for providing a first image is considered to read on Fig. 1 first display module 1; a second display module for providing a second image is considered to read on Fig. 1 second display module 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (Pub. No:  US 2018-0301494) in view of IGUCHI (Pub. No.: US 2019-0243149)

As per Claim 1 PARK discloses An optical assembly comprising (Figs. 3, 5, 11)
a plurality of optical lenses arranged separate from each other and disposed on a same plane (in at least Figs. 1-3 – plurality of lenses 140 on same imaging plane [0047] [0050-0053]), wherein the optical lenses are gradually inclined outwardly from an inner circle to an outer circle thereof (in at least Figs. 1-3 – plurality of lenses 140 taper in direction for outward [0046-0047] [0050-0053] [0055]), 
and a plurality of angles of the inclined optical axes of the other optical lenses relative to the vertical optical axis of the at least one optical lens are gradually increased from the inner circle to the outer circle of the optical lenses (Figs. 1-3, 5, 11 – plurality of lenses 140 taper in direction for  
PARK does not disclose but IGUCHI discloses at least one of the optical lenses has a vertical optical axis, each of the other optical lenses has an inclined optical axis and the vertical optical axis of the at least one optical lens and the inclined optical axis of each of the other optical lenses are intersected with each other (Figs. 1, 3, 6-8 plurality of micro lenses with directional incline angles that will intersect at a point [0010] [0027] [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one of the optical lenses has a vertical optical axis, each of the other optical lenses has an inclined optical axis and the vertical optical axis of the at least one optical lens and the inclined optical axis of each of the other optical lenses are intersected with each other as taught by IGUCHI into the system of PARK because of the benefit taught by IGUCHI to disclose an advanced display device system that includes a number of embodiments of PARK that include the optical assembly with the plurality of lenses and optical axis considerations and PARK would thereby benefit from the inclusion of the display device features which expand upon the system capabilities and hardware system components.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (Pub. No:  US 2018-0301494) in view of IGUCHI (Pub. No.: US 2019-Claim 1, and further in view of VIEBACH (Pub. No.: US 2004-0147807).


As per Claim 2 PARK discloses The optical assembly according to claim 1, wherein 
the optical lenses are respectively disposed and arranged separate from each other (in at least Fig. 3 – plurality of lenses 140 [0047] [0050-0053])
PARK and IGUCHI do not disclose but VIEBACH discloses optical lenses disposed above image-capturing chips (Fig. 1 chip 21 and lens 22 [0033-0034] [0036] [0048]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include optical lenses disposed above image-capturing chips as taught by VIEBACH into the system of PARK and IGUCHI because of the benefit taught by VIEBACH to disclose an additional lens-camera component arrangement that both PARK and IGUCHI could both potentially benefit from as both systems are directed towards lens arrays and image capturing devices that are compact from substrate or integrated circuit embedded possibilities.

Allowable Subject Matter
REASONS FOR ALLOWANCE
As per Claim 3, the following is an Examiner’s statement of reasons for allowance: the prior art obtained from an Examiner’s search (PARK, US Pub. 
“A full-screen image display, comprising: a first display module that is an organic LED display, a liquid crystal display or an LED display for providing a first image; and a second display module that is an LED display for providing a second image; wherein the first display module and the second display module are adjacent or connected to each other, and the first image and the second image are combined to form a continuous image; wherein the second display module includes a circuit substrate, an image display unit, a light-sensing unit, a light-projecting unit, an image-capturing unit and an audio signal transmitting unit, and the image display unit, the light-sensing unit, the light-projecting unit, the image-capturing unit and the audio signal transmitting unit are disposed on the circuit substrate; wherein the image display unit includes a plurality of LED chips disposed on the circuit substrate, and the second image is provided by the LED chips; wherein the image-capturing unit includes a first image capturer disposed on the circuit substrate and a second image capturer disposed on the circuit substrate, the first image capturer includes a plurality of first image-capturing chips for capturing invisible light and a plurality of first optical lenses respectively disposed above the first image-capturing chips, and the second image capturer includes a plurality of second image-
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
	The primary prior art of record PARK does not teach or suggest in detail a full-screen image display that has a first display module that is an organic LED display, a liquid crystal display or an LED display for providing a first image, as well as a second display module that is an LED display for providing a second image.  The prior art is silent as to the first and second display modules adjacent or connected to each other such that first and second images are combined to form a continuous image.  The prior art does not teach that a second display module includes a circuit substrate, an image display unit, a light-sensing unit, a light-projecting unit, an image-capturing unit and an audio signal transmitting unit, and the image display unit, the light-sensing unit, the light-projecting unit, the image-capturing unit and the audio signal transmitting unit are disposed on the circuit substrate.  Finally, the prior art is silent as to a plurality of LED chips disposed on the circuit substrate, the second image being provided by the LED chips, a second image capturer disposed on a circuit substrate whereby the second image capturer includes a plurality of second image-capturing chips for capturing visible light, a plurality of second optical lenses respectively disposed above the second image-capturing chip, as well as silent to at least a first vertical optical axis of the at least one 
PARK only teaches an optical assembly that includes optical lenses which may be arranged separate from each other and disposed on a same plane.  These lenses are gradually inclined outwardly from an inner circle to an outer circle, each of the other optical lenses has an inclined optical axis, and a plurality of angles of the inclined optical axes of the other optical lenses relative to the vertical optical axis of the at least one optical lens are gradually increased from the inner circle to the outer circle of the optical lenses.  Finally, the prior art also includes an imaging unit and a light-projecting unit.
Whereas, as stated above, Applicant’s claimed invention recites a full-screen image display that has a first display module that is an organic LED display, a liquid crystal display or an LED display for providing a first image, as well as a second display module that is an LED display for providing a second image.  The invention claims the first and second display modules adjacent or connected to each other such that first and second images are combined to form a continuous image.  The claims also recite that a second display module includes a circuit substrate, an image display unit, a light-sensing unit, a light-projecting unit, an image-capturing unit and an audio signal transmitting unit, and the image display unit, the light-sensing unit, the light-projecting unit, the image-capturing unit and the audio signal transmitting unit are disposed on the circuit substrate.  Finally, the invention claims a plurality of LED chips disposed on the circuit substrate, the second image being provided by the LED chips, a second image capturer disposed on a circuit substrate whereby the second image capturer includes a 
So as indicated by the above statements, Applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

As per Claim 7, the following is an Examiner’s statement of reasons for allowance: the prior art obtained from an Examiner’s search (PARK, US Pub. No.: 2018-0301494; VIEBACH, US Pub. No.: 2004-0147807; IGUCHI, US Pub. No.: 2019-0243149) does not teach nor suggest in detail the limitations: 
“A full-screen image display, comprising: a first display module for providing a first image; and a second display module for providing a second image; wherein the first display module and the second display module are adjacent or connected to each other, and the first image and the second image are combined to form a continuous image; wherein the second display module includes a circuit substrate, an image display unit disposed on the circuit substrate, and an image-capturing unit disposed on the circuit 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
	The primary prior art of record PARK does not teach or suggest in detail a full-screen image display with first and second display modules for respective first and second images that may be adjacent or connected to each other, and the first image and the second image are combined to form a continuous image.  The prior art is silent as to a second display module on a circuit substrate, an image display unit disposed on the circuit substrate, a plurality of LED chips disposed on the circuit substrate, and silent to the second image is provided by the LED chips.  The prior art does not teach first or second imaging devices disposed on the circuit substrate, a plurality of second optical 
PARK only teaches an optical assembly that includes optical lenses which may be arranged separate from each other and disposed on a same plane.  These lenses are gradually inclined outwardly from an inner circle to an outer circle, each of the other optical lenses has an inclined optical axis, and a plurality of angles of the inclined optical axes of the other optical lenses relative to the vertical optical axis of the at least one optical lens are gradually increased from the inner circle to the outer circle of the optical lenses.  Finally, the prior art also includes an imaging unit and a light-projecting unit.
Whereas, as stated above, Applicant’s claimed invention recites a full-screen image display with first and second display modules for respective first and second images that may be adjacent or connected to each other, and the first image and the second image are combined to form a continuous image.  The invention also claims a second display module on a circuit substrate, an image display unit disposed on the circuit substrate, a plurality of LED chips disposed on the circuit substrate, and the second image is provided by the LED chips.  Finally, the claimed invention recites first and second imaging devices disposed on the circuit substrate, a plurality of second optical lenses respectively disposed above the second image-capturing chips, as well as the first vertical optical axis of the at least one first optical lens and the first inclined optical axis of each of the other first optical lenses are intersected with each other.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 3-10 are allowed.
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Fri from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481